Title: From Thomas Jefferson to Henri Peyroux de la Coudrèniere, 3 July 1803
From: Jefferson, Thomas
To: Peyroux de la Coudrèniere, Henri


          
            Dear Sir
                     
            Washington July 3. 1803.
          
          Since I had the pleasure of your acquaintance in Philadelphia in 1791. I had supposed you were returned to Europe. I have lately however been told that you preside at present at Ste Genevieve & St. Louis. I cannot therefore omit the satisfaction of writing to you by Capt. Lewis, an officer in our army, & for some time past my Secretary. as our former acquaintance was a mixt one of science and business, so is the occasion of renewing it. you know that the geography of the Missouri and the most convenient water communication from the head of that to the Pacific ocean is a desideratum not yet satisfied. since coming to the administration of the US. I have taken the earliest opportunity in my power to have that communication explored, and Capt. Lewis with a party of twelve or fifteen men is authorised to do it. his journey being merely literary, to inform us of the geography & natural history of the country, I have procured a passport for him & his party, from the Minister of France here, it being agreed between him & the Spanish minister, that the country having been ceded to France, her minister may most properly give the authority for the journey. this was the state of things when the passport was given, which was some time since. but before Capt. Lewis’s actual departure we learn through a channel of unquestionable information that France has ceded the whole country of Louisiana to the US. by a treaty concluded in the first days of May. but for an object as innocent & useful as this I am sure you will not be scrupulous as to the authorities on which the journey is undertaken; & that you will give all the protection you can to Capt. Lewis & his party in going & returning. I have no doubt you can be particularly useful to him, and it is to sollicit your patronage that I trouble you with the present letter, praying you at the same time to accept my friendly salutations and assurances of my high respect & consideration
          
            Th: Jefferson
          
         